Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 26, 1975 (the date on the clerk’s extract is September 8, 1975), convicting him of possession of weapons, etc., as a felony, upon a jury verdict, and imposing sentence. Judgment affirmed. No opinion. Hopkins, Acting P. J., Latham, Titone and Hawkins, JJ., concur; Martuscello, J., dissents and votes to reverse the judgment and dismiss the indictment, with the following memorandum: In my opinion, the People failed to prove, beyond a reasonable doubt, that defendant possessed a gun.